Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-80710-RAR

  MIHAI ARNAUTA,

         Petitioner,

  v.

  STATE OF FLORIDA,

        Respondent.
  __________________________________/

                                      ORDER OF DISMISSAL

         THIS CAUSE comes before the Court on Petitioner’s pro se habeas corpus petition

  pursuant to 28 U.S.C. § 2254 in which he challenges the state court judgment in Case No. 2010-

  CF-007728A, entered in the State Circuit Court in and for Palm Beach County, Florida. See

  Petition [ECF No. 1]. Rule 4 of the Rules Governing Section 2254 Cases authorizes courts to

  dismiss a habeas petition arising under § 2254 “[i]f it plainly appears from the petition and any

  attached exhibits that the petitioner is not entitled to relief in the district court[.]” See also 28

  U.S.C. § 2243 (authorizing courts to dismiss a case without an order to show cause issuing “unless

  it appears from the application that the applicant or person detained is not entitled” to relief).

  Consistent with that authority, courts may sua sponte dismiss a § 2254 petition if the parties are

  afforded “notice of [the] decision and an opportunity to be heard in opposition.” Paez v. Sec’y,

  Fla. Dep’t of Corr., 947 F.3d 649, 654 (11th Cir. 2020).

         In fact, the Supreme Court has addressed a federal court’s authority to sua sponte dismiss

  habeas petitions even after the State omits or erroneously concedes a procedural defense. See Day

  v. McDonough, 547 U.S. 198, 205, 210–11 (2006) (addressing this principle in the context of
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 2 of 11



  timeliness). And the Eleventh Circuit has explained “[b]oth a procedural bar and a merits-based

  deficiency could lead a district court to conclude that the petitioner is ‘not entitled to relief.’” Paez,

  947 F.3d at 654 (quoting Rule 4 of the Rules Governing Section 2254 Cases).

           Based on the foregoing authorities, and for the reasons stated herein, the Petition is

  DISMISSED as procedurally barred and the parties are hereby notified of their opportunity to

  present their positions regarding this Order.

                                   PROCEDURAL BACKGROUND

           Petitioner was charged with (1) aggravated white collar crime; (2) grand theft; (3)

  organized scheme to defraud $20,000 or more; (4) and unlawful use of a scanner device. See

  Information [ECF No. 9-1] at 2–3. Following a jury trial, the jury returned a guilty verdict on

  Counts 1, 3, and 4. See Verdict [ECF No. 9-1] at 20. 1 The State Circuit Court, as a result,

  sentenced Petitioner to a total of 10 years’ imprisonment. See Sentencing Order [ECF No. 9-1] at

  23-24.

           Although Petitioner appealed to the Florida Fourth District Court of Appeal (“Fourth

  DCA”), the Fourth DCA affirmed the conviction and sentence entered below. See Arnauta v.

  State, 125 So. 3d 1028 (Fla. 4th DCA 2013). The Florida Supreme Court declined to accept

  jurisdiction to review Petitioner’s appeal, see Arnauta v. State, 135 So. 3d 285 (Fla. 2014), and the

  Supreme Court of the United States subsequently denied certiorari review on June 16, 2014. See

  Arnauta v. Florida, 573 U.S. 917 (2014).

           During postconviction, Petitioner filed a “Motion for Post Conviction Relief” pursuant to

  Fla. R. Crim. P. 3.850 on May 5, 2015. See Motion for Post Conviction Relief [ECF No. 9-1] at

  190–235 (“Rule 3.850 Motion”). The State Circuit Court ordered an evidentiary hearing on one


  1
    The verdict sheet labels Count 4—the unlawful use of a scanner device charge—as “Count III” apparently
  in error. See Verdict.

                                                Page 2 of 11
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 3 of 11



  claim raised within the Rule 3.850 Motion and denied all other claims on the merits. See Order

  Denying Rule 3.850 Motion and Setting Evidentiary Hearing [ECF No. 9-2] at 86–87. Following

  the hearing, the State Circuit Court denied the unresolved claim on February 20, 2018. See Final

  Order Denying Rule 3.850 Motion [ECF No. 9-2] at 90–96.

         The record indicates that Petitioner did not file a notice of appeal, as the Fourth DCA

  granted a petition for belated appeal on the denial of Petitioner’s Rule 3.850 Motion. See Order

  Granting Petition for Belated Appeal [ECF No. 9-2] at 98. Respondent did not provide a copy of

  this petition for belated appeal within the record. While Petitioner was appealing the denial of his

  Rule 3.850 Motion in the Fourth DCA, see Fourth DCA Docket for 4D18-3624 [ECF No. 9-2] at

  199–201, Petitioner filed his Petition in this Court on May 23, 2019. See Petition at 15.

                                            TIMELINESS

         Stated broadly, “a person in custody pursuant to the judgment of a State court” has a one-

  year period to file a habeas corpus petition. See 28 U.S.C. § 2244(d)(1). That limitation period

  “runs from the latest of” the following dates:

                 (A) the date on which the judgment became final by the conclusion
                 of direct review or the expiration of the time for seeking such
                 review;

                 (B) the date on which the impediment to filing an application created
                 by State action in violation of the Constitution or laws of the United
                 States is removed, if the applicant was prevented from filing by such
                 State action;

                 (C) the date on which the constitutional right asserted was initially
                 recognized by the Supreme Court, if the right has been newly
                 recognized by the Supreme Court and made retroactively applicable
                 to cases on collateral review; or

                 (D) the date on which the factual predicate of the claim or claims
                 presented could have been discovered through the exercise of due
                 diligence.




                                             Page 3 of 11
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 4 of 11



  28 U.S.C. § 2244(d)(1)(A)–(D). This period is tolled during “[t]he time during which a properly

  filed application for State post-conviction or other collateral review with respect to the pertinent

  judgment or claim is pending[.]” 28 U.S.C. § 2244(d)(2).

          Respondent’s timeliness argument is, at best, equivocal. To summarize, Respondent’s

  calculation of the timeliness inquiry explicitly excludes any potential tolling effect that might be

  warranted in light of Petitioner’s Rule 3.850 Motion—while in the same breath conceding that it,

  indeed, has a tolling effect—in order to submit to the Court that the Petition is “untimely.” See

  Response to Order to Show Cause at 8–9 (arguing that the Petition is untimely without “taking

  into account the grounds raised in the 3.850 motion,” conceding that the Rule 3.850 Motion “tolls

  the one-year limitation[s period],” and submitting the Petition is thus “untimely”); see also id. at

  6–7 (conceding the Rule 3.850 Motion is a tolling motion but never resolving whether its tolling

  effect makes the instant Petition timely). By doing so, Respondent never explains whether the

  Petition would be timely if the Court were to accept Respondent’s concessions.

          Turning to the facts and law, Petitioner’s judgment of conviction and sentence became final

  when the Supreme Court of the United States denied his petition for writ of certiorari on June 16,

  2014.   See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012) (“For petitioners who pursue direct

  review all the way to this Court, the judgment becomes final at the ‘conclusion of direct review’—

  when this Court affirms a conviction on the merits or denies a petition for certiorari.”). Absent

  any tolling motions, a petition for writ of habeas corpus had to be filed in this Court by June 16,

  2015. See Downs v. McNeil, 520 F.3d 1311, 1318 (11th Cir. 2008) (“[T]his Court has suggested

  that the limitations period should be calculated according to the ‘anniversary method,’ under which

  the limitations period expires on the anniversary of the date it began to run.”).

          Petitioner had a tolling motion. As previously mentioned, Petitioner filed his Rule 3.850

  Motion on May 5, 2015, see generally Rule 3.850 Motion, and, therefore, it tolled the limitations

                                              Page 4 of 11
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 5 of 11



  period. See, e.g., Brown v. Sec’y for Dep’t of Corr., 530 F.3d 1335, 1338 (11th Cir. 2008) (“[A]

  properly filed Rule 3.850 motion seeking to set aside a conviction would undoubtedly toll

  AEDPA’s limitations period during its pendency[.]”); Moore v. Crosby, 321 F.3d 1377, 1379 n.1

  (11th Cir. 2003) (explaining a Florida prisoner’s timely Rule 3.850 Motion tolled the limitations

  period). Thus, because the May 5, 2015 Rule 3.850 Motion was the first tolling motion since the

  limitations period started ticking on June 16, 2014, 323 days expired without statutory tolling.

          In addition, “[i]t is clear that tolling continues under section 2244(d) while the petitioner

  appeals the denial of a state application in state court.” Moore, 321 F.3d at 1380. Here, there was

  a gap of time. In other words, it facially appears that Petitioner’s Rule 3.850 Motion’s tolling

  effect carries over only until the date Petitioner failed to file a timely notice of appeal. See, e.g.,

  Williams v. Crist, 230 F. App’x 861, 867 (11th Cir. 2006) (discussing Moore, 321 F.3d at 1379

  n.1).

          As a reminder, the State Circuit Court denied the Rule 3.850 Motion on February 20, 2018.

  See Final Order Denying Rule 3.850 Motion. And Petitioner failed to file a timely notice of appeal.

  Therefore, the limitations period, at least on its face, ticked again on March 22, 2018 (i.e., 30 days

  after the State Circuit Court entered its Final Order Denying Rule 3.850 Motion), as that was the

  last day Petitioner could timely file his notice of appeal. See generally Fla. R. Crim. P. 3.850(k)

  (explaining a party has 30 days from rendition of the order denying their Rule. 3.850 motion to

  file their notice of appeal). The question remains, however, whether the Fourth DCA’s subsequent

  grant of the petition for belated appeal on the denial of Petitioner’s Rule 3.850 Motion statutorily

  tolls the gap of time between the last day the notice of appeal should have been filed and the date

  that the Fourth DCA granted the belated appeal.

          The answer is not too clear in this Circuit. “[A] petition for belated appeal of an order

  denying state collateral relief,” by itself, “does not toll the limitations period for a petition for a

                                              Page 5 of 11
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 6 of 11



  writ of habeas corpus.” Danny v. Sec’y, Fla. Dep’t of Corr., 811 F.3d 1301, 1305 (11th Cir. 2016)

  (quoting Espinosa v. Sec’y, Dep’t of Corr., 804 F.3d 1137, 1141 (11th Cir. 2015)). In slight

  contrast, if a Florida prisoner’s petition for belated appeal of an order denying collateral relief is

  granted, the Eleventh Circuit has suggested—but not held—that a granted petition seeking an out

  of time appeal would toll the limitations period “because the state court ‘excused the untimeliness

  as a matter of state law and ruled on the merits.’” Espinosa, 804 F.3d at 1142 (quoting Gibson v.

  Klinger, 227 F.3d 977, 981 (7th Cir. 2000)); see also Williams, 230 F. App’x at 867.

          Even so, that limited guidance does not answer the problem here. Put differently, the

  Eleventh Circuit has not yet resolved whether a granted petition for belated appeal on a

  postconviction motion would entitle a habeas litigant to statutory tolling for the gap of time

  between when a notice of appeal should have been filed and the date that a petition for belated

  appeal was ultimately granted. See generally McMillan v. Sec’y for Dep’t of Corr., 257 F. App’x

  249, 251 (11th Cir. 2007) (“We have not decided explicitly whether the limitations period is tolled

  by a 3.850 proceeding until the date of the state appellate court’s order or its mandate. We need

  not address this issue here . . .”). Instead, the Eleventh Circuit has only indicated that statutory

  tolling would be appropriate from the date that a petition for belated appeal is filed, assuming that

  such a petition had been granted. See Espinosa, 804 F.3d at 1142. Making matters muddier,

  Respondent did not provide a copy of the petition for belated appeal within the appendix, meaning

  the Court cannot answer whether—even if Petitioner is not entitled to statutory tolling under 28

  U.S.C. § 2244(d)(2)— Petitioner might be entitled to equitable tolling for that gap of time. 2

          This gap of time is critical to the issue of timeliness in this case. To illustrate, if Petitioner

  is only entitled to statutory tolling from the date he filed his October 4, 2018 petition for belated


  2
    Respondent also did not address whether the Petition might be entitled to equitable tolling. See Response
  at 8–9.

                                                Page 6 of 11
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 7 of 11



  appeal, 3 then the gap of untolled time (i.e., March 22, 2018, which is the day the notice of appeal

  should have been filed, to October 4, 2018, the filing of the petition for a belated appeal) would

  amount to 197 untolled days. Adding that period to the 325 untolled days that elapsed after the

  conclusion of Petitioner’s direct appeal would render the Petition untimely.

          Conversely, if Petitioner is entitled to statutory tolling during that gap of time because the

  Fourth DCA excused his untimeliness, his Petition is timely because only 325 days elapsed from

  the date that the Petition was filed. Petitioner, after all, filed his May 23, 2019 Petition in this

  Court, see Petition at 14, before the Fourth DCA resolved the appeal on the denial of his Rule

  3.850 Motion. See Fourth DCA Docket for 4D18-3624 [ECF No. 9-2] at 199–201; Fourth DCA’s

  June 25, 2019 Order to Show Cause [ECF No. 9-2] at 171. Put contextually, if the gap of time at

  issue here is entitled to statutory or equitable tolling, there is no question that the Petition is timely

  because Petitioner’s litigation on the Rule 3.850 Motion was still pending when this action

  initiated.

          Ultimately, the Court is prevented from definitively resolving whether Petitioner is entitled

  to statutory tolling during that gap of time. And, if Respondent had provided a complete record,

  the Court may have even skipped the issue entirely to decide whether Petitioner is entitled to

  equitable tolling during that gap of time. If Petitioner had been entitled to equitable tolling, then

  it certainly would have mooted whether statutory tolling was appropriate. Petitioner provided

  sufficient notice of his position that the Fourth DCA’s grant of his belated appeal on the denial of

  his collateral filing makes his Petition timely. See Petition at 13–14. Respondent failed to address




  3
    The Court cannot confirm with precision the date on which Petitioner filed his petition for belated appeal
  in the Fourth DCA because, as already stated, Respondent never made that filing part of the record in this
  case. After all, that filing would have been subject to the prison mailbox rule. Therefore, the Court’s
  reference to October 4, 2018 merely cites the docketing date listed in the Fourth DCA’s Online Docket for
  Case No. 4D18-2977, not the actual date of filing. See Fed. R. Evid. 201.

                                                 Page 7 of 11
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 8 of 11



  the legal significance of Petitioner’s belated appeal as it relates to the issue of timeliness nor

  rebutted Petitioner’s argument. See generally Response.

          Based on the record, the Court would be inclined to agree with Petitioner because the

  Fourth DCA, in excusing Petitioner’s untimely appeal of the denial of his Rule 3.850 Motion,

  treated the appeal as if the notice of appeal were timely in the first instance. The Court sees no

  reason to assist Respondent in constructing an argument to the contrary. See Day, 547 U.S. at 210

  (explaining courts “have no obligation to assist attorneys representing the State”). Ultimately,

  however, the Court declines to definitively resolve—and thus only assumes that the Petition is

  timely in this case—because Petitioner’s sole claim for relief is unquestionably procedurally

  barred. 4

                                                 ANALYSIS

          Petitioner presents one ground for relief. In it, Petitioner claims “the trial court erred in

  denying [his] motions to quash search warrants and [therefore failed to] suppress illegally obtained

  evidence derived from GPS placement on [a] vehicle [that was] outside [a] police official’s

  jurisdiction . . . in violation of Petitioner’s Fourth and Fourteenth Amendment rights[.]” Petition

  at 5.

          Pursuant to Stone v. Powell, 428 U.S. 465 (1976), “[a] federal court cannot entertain a

  Fourth Amendment claim brought by a habeas petitioner attacking his state conviction if the

  petitioner had an opportunity for full and fair consideration of that claim in the state courts.”

  Canady v. Harrison, 188 F. App’x 951, 953 (11th Cir. 2006) (citing Stone, 428 U.S. at 494); see

  also Peoples v. Campbell, 377 F.3d 1208, 1224–26 (11th Cir. 2004) (holding that Stone precluded



  4
    The Court exercises its discretion to address the merits because “‘the interests of justice would be better
  served’ by addressing the merits” over dismissing the Petition as time-barred in this case. See Day, 547
  U.S. at 211 (quoting Granberry v. Greer, 481 U.S. 129, 136 (1987)).

                                                 Page 8 of 11
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 9 of 11



  consideration on habeas review of claim alleging arrest lacked probable cause); Bradley v. Nagle,

  212 F.3d 559, 564 (11th Cir. 2000) (holding that Stone precluded consideration of a claim alleging

  an invalid search). “For a claim to be fully and fairly considered by the state courts, where there

  are facts in dispute, full and fair consideration requires consideration by the fact-finding court, and

  at least the availability of meaningful appellate review by a higher state court.” Peoples, 377 F.3d

  at 1224 (quoting Tukes v. Dugger, 911 F.2d 508, 513–14 (11th Cir. 1990)). In contrast, “full

  consideration by an appellate court [is necessary] when the facts are not in dispute.” See Bradley,

  212 F.3d at 565 (cleaned up).

         Petitioner concedes that he had a hearing on this claim, see Petition at 3, and agrees that he

  appealed this claim on direct appeal, id. at 4. And, indeed, the record confirms he had a hearing

  at the trial level and appealed this issue. See Motion to Suppress Hearing [ECF No. 10-2];

  Petitioner’s Initial Brief on Direct Appeal [ECF No. 9-1] at 26–65. Seeing as Petitioner had a full

  and fair opportunity to present his Fourth Amendment claim in Florida’s courts, Petitioner’s claim

  is barred by Stone and, therefore, the Court cannot review it.

                                     EVIDENTIARY HEARING

         No evidentiary hearing is warranted in this matter. “[A] district court need not hold a

  hearing if the allegations are patently frivolous, based upon unsupported generalizations, or

  affirmatively contradicted by the record.” See Winthrop-Redin v. United States, 767 F.3d 1210,

  1216 (11th Cir. 2014) (cleaned up). Here, the sole claim for relief is procedurally barred.

  Consequently, evidentiary development is not necessary in this case.

                              CERTIFICATE OF APPEALABILITY

         After careful consideration of the record in this case, the Court declines to issue a certificate

  of appealability (“COA”).     A habeas petitioner has no absolute entitlement to appeal a district



                                              Page 9 of 11
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 10 of 11



   court’s final order denying his motion to vacate. Rather, to pursue an appeal, a petitioner must

   obtain a COA. See 28 U.S.C. § 2253(c)(1); Harbison v. Bell, 556 U.S. 180, 183 (2009).

           Issuance of a COA is appropriate only if a litigant makes “a substantial showing of the

   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To do so, litigants must show that

   reasonable jurists would find the district court’s assessment of the constitutional claims debatable

   or wrong. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). But “[w]here a district court has

   disposed of claims . . . on procedural grounds, a COA will be granted only if the court concludes

   that ‘jurists of reason’ would find it debatable both ‘whether the petition states a valid claim of the

   denial of a constitutional right’ and ‘whether the district court was correct in its procedural ruling.’”

   Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir. 2001) (quoting Franklin v. Hightower, 215 F.3d

   1196, 1199 (11th Cir. 2000)).

           As explained herein, the Court has declined to resolve the issue of timeliness because the

   merits are procedurally barred. And the procedural bar is not subject to reasonable debate.

   Accordingly, a COA is denied.

                                              CONCLUSION

           To summarize, Petitioner’s sole claim for relief is procedurally barred. Even so, the

   Eleventh Circuit has indicated that a district court should provide habeas litigants “ample notice

   and an opportunity to explain [why the action should not be summarily dismissed].” See Paez,

   947 F.3d at 654 (stating this principle in the context of a timeliness inquiry). This Order does not

   truly constitute a summary dismissal because there is a response to an order to show cause in the

   record. But Petitioner should be alerted of his opportunity to respond only because this Order cites

   a straight-forward procedural bar that Respondent never briefed. See Canady, 188 F. App’x at

   953; see also Rule 4 of the Rules Governing Section 2254 Cases (explaining courts have authority

   to raise sua sponte issues that plainly preclude relief).

                                                Page 10 of 11
Case 9:19-cv-80710-RAR Document 15 Entered on FLSD Docket 12/31/2020 Page 11 of 11



           Consistent with this instruction and approach, both parties may each submit a response, not

   exceeding five pages in length, to state their positions during the 28-day period for reconsideration

   under Fed. R. Civ. P. 59(e). In the interest of fairness, the parties’ positions, if any are submitted,

   shall be reviewed de novo. Having carefully reviewed the record in this case, and for the foregoing

   reasons, it is

           ORDERED AND ADJUDGED that the Petition [ECF No. 1] is hereby DISMISSED as

   procedurally barred. Any pending motions are DENIED as moot. Further, any demands for an

   evidentiary hearing are DENIED, and a COA shall NOT ISSUE. Lastly, because the parties may

   state their positions to this Order during the period for reconsideration, this case is CLOSED.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of December, 2020.




                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE



           cc:      Mihai Arnauta
                    W37238
                    523 Southridge Rd.
                    Delray Beach, FL 33444
                    PRO SE

                    Georgina Jimenez-Orosa
                    Attorney General Office
                    1515 N Flagler Drive
                    Suite 900
                    West Palm Beach, FL 33401-3432
                    561-837-5000
                    Fax: 837-5099
                    Email: CrimAppWPB@MyFloridaLegal.com

                    Noticing 2254 SAG Broward and North
                    Email: CrimAppWPB@MyFloridaLegal.com


                                               Page 11 of 11
